Citation Nr: 1432231	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-00 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy due to diabetes mellitus.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy due to diabetes mellitus.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy due to diabetes mellitus.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy due to diabetes mellitus.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a skin rash due to Agent Orange exposure.

9.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1971.  Commendations and awards include the Purple Heart and the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is in the Veteran's file.



FINDINGS OF FACT

1.  Peripheral neuropathy of the upper and/or lower extremities has not been shown during the pendency of the appeal. 

2.  At the November 2012 hearing, prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to service connection for a right knee disability, a bilateral hearing loss disability, and a skin rash due be withdrawn.

3.  The Veteran experienced tinnitus in and consistently since service.

4.  Erectile dysfunction is due to the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper extremity peripheral neuropathy due to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for service connection for left upper extremity peripheral neuropathy due to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

3.  The criteria for service connection for right lower extremity peripheral neuropathy due to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

4.  The criteria for service connection for left lower extremity peripheral neuropathy due to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

5.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a skin rash due to Agent Orange exposure have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

9.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2008 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of direct and secondary service connection and an effective date of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  His claims were subsequently readjudicated, most recently in a November 2010 statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA diabetes mellitus examination was conducted in August 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Withdrawn Issues

The Veteran has withdrawn the issues of entitlement to service connection for a right knee disability, a bilateral hearing loss disability, and a skin rash due to Agent Orange exposure.  There remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  The Board does not have jurisdiction to review these issues, and dismissal is warranted.

Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities due to service-connected diabetes mellitus.

To prevail, the evidence must show that peripheral neuropathy is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

An August 2008 VA examination report shows that the Veteran denied numbness of the upper and lower extremities.  Physical examination of the extremities was normal.  Peripheral neuropathy was not diagnosed.

During the November 2012 Board hearing, the Veteran testified that he reported numbness of the extremities, but that peripheral neuropathy had not been diagnosed.  The undersigned explained to the Veteran that the claims will fail without a current diagnosis of peripheral neuropathy.  

Since the November 2012 hearing, VA treatment records show that the Veteran has continuously denied or failed to report any symptoms of peripheral neuropathy, including numbness, tingling, or burning sensations in the extremities, even at doctor appointments for his diabetes mellitus.  Physical examinations of the extremities have been normal, and there are no new issues associated with the Veteran's diabetes mellitus. 

The Veteran is competent to report symptoms of peripheral neuropathy that are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, peripheral neuropathy is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose peripheral neuropathy, and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The only evidence of peripheral neuropathy is the Veteran's report of numbness during the November 2012 hearing.  While the Board does not doubt the Veteran's credibility, the record is absent any lay or medical evidence, including a VA examination and numerous VA treatment records, of peripheral neuropathy, during the pendency of the appeal.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The preponderance of evidence is against the claims for peripheral neuropathy of the bilateral upper and lower extremities; there is no doubt to be resolved; and service connection is not warranted.
 
Tinnitus

The Veteran seeks service connection for tinnitus.  

Service connection is warranted for a disability diagnosed after discharge when all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran reports ringing in his ears since a landmine blew up his APC during service.  

During an August 2010 VA examination report, the Veteran reported tinnitus since the in-service explosion.  The VA examiner opined that the Veteran's current tinnitus is less likely than not related to military service.  The rationale was that audiometric thresholds were within normal limits on separation physical.

The August 2010 VA examiner's opinion is inadequate and afforded no probative value because it fails to contemplate the Veteran's account of symptoms since service.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  It is of no probative value.

Lay evidence is especially important in cases involving simple medical conditions, such as tinnitus, which the Veteran is competent to self-diagnose based on personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

The Veteran is competent and credible to report that the first experienced tinnitus in service and since service.  A veteran's lay statements may be sufficient evidence of the onset and presence of a disability in a claim for service connection.  

Service connection for tinnitus is warranted.

Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction due to service-connected diabetes mellitus. 

To prevail, the evidence must show that erectile dysfunction is proximately due to or the result of service-connected diabetes mellitus.  38 C.F.R. § 3.310.

In August 2008, a VA examiner opined that the Veteran's erectile dysfunction is not related to diabetes mellitus based on the Veteran's report that erectile dysfunction began before diabetes mellitus.

During the November 2012 Board hearing, the Veteran testified that erectile dysfunction began approximately eight months after he was diagnosed with diabetes mellitus.   He also testified that he never reported that erectile dysfunction began before diabetes mellitus.

The Veteran is competent and credible to report that erectile dysfunction had its onset after diabetes mellitus.   Like tinnitus, erectile dysfunction is a unique medical condition capable of self-diagnosis based on personal observation.  Aside from the August 2008 VA examination report, the record is absent any lay or medical evidence suggesting erectile dysfunction predated diabetes mellitus.   Accordingly, the Board finds that erectile dysfunction had its onset after diabetes mellitus.

Resolving any doubt in the Veteran's favor, service connection for erectile dysfunction is warranted.


ORDER

1.  Service connection for right upper extremity peripheral neuropathy due to diabetes mellitus is denied.

2.  Service connection for left upper extremity peripheral neuropathy due to diabetes mellitus is denied.

3.  Service connection for right lower extremity peripheral neuropathy due to diabetes mellitus is denied.

4.  Service connection for left lower extremity peripheral neuropathy due to diabetes mellitus is denied.

5.  The claim of service connection for a right knee disability is dismissed.

6.  The claim of service connection for a bilateral hearing loss disability is dismissed.

7.  Service connection for tinnitus is granted.

8.  The claim of service connection for a skin rash due to Agent Orange exposure is dismissed.

9.  Service connection for erectile dysfunction is granted.





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


